DETAILED ACTION
This non-final Office action is in response to the claims filed on December 15, 2020.
Status of claims: claims 1-17 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 3 – “nut formation” should be amended to “the nut formation”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, lines 12-20 and 33-35 – this section requires is confusing and requires revision.  For example, is there a difference between “a vertically, lower, retracted position” “the vertically lower position” and “the retracted position?”
Claim 11 – the recitation is entirely confusing and requires revision.
Claim 13 – “the second cam surface” lacks antecedent basis.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20150054101A (hereinafter “’101A”).
’101A discloses a pet door apparatus including: 
a pet door frame 2 defining a pet door opening, the frame having a side frame component (see annotated figure below); 
a flap 1 rotatably mounted on the pet door frame, the flap being rotatable between a closed position in which the flap closes at least part of the pet door opening such that there is a gap between the flap and the side frame component, and an open position in which the flap is at least partly spaced from the pet door opening; 
a blocking member 30 attached to the side frame component so as to be movable relative to the side frame component between a vertically upper, extended position (see FIG. 11) in which at least a portion of the gap is closed by the blocking member, and a vertically lower, retracted position (see FIG. 9) in which less than said portion of the gap is closed by the blocking member, the blocking member being adapted to move from the vertically lower position to the vertically upper position when moving from the retracted position to the extended position and to move from the vertically upper position to the vertically lower position when moving from the extended position to the retracted position, wherein gravitational force urges the blocking member towards its vertically lower position so as to urge the blocking member towards its retracted position;
a magnet 411; and 
a magnetically attractable element 412, 
wherein the magnet is mounted to a first portion of the pet door apparatus and the magnetically attractable element is mounted to a second portion of the pet door apparatus, wherein one of the first portion and second portion is on the flap adjacent to the gap when the flap is in the closed position, and the other of the first portion and second portion is on the side frame component adjacent to the gap, wherein, when the flap is moved into in the closed position, the magnet and the magnetically attractable element are adapted for a first magnetic attraction force to be exerted between them, the first magnetic attraction force being sufficient to overcome the urging of the blocking member towards its vertically lower, retracted position by said gravitational force, thereby to cause the blocking member to move from its vertically lower position to its vertically upper position and from its retracted position towards its extended position, and 
wherein, when the flap is in its open position, the magnet and the magnetically attractable element are adapted for at most a second magnetic attraction force to be exerted between them, the second magnetic attraction force being less than the first magnetic attraction force and being insufficient to overcome the urging of the blocking member towards its vertically lower, retracted position by said gravitational force, whereby the blocking member is adapted for said gravitational force to move the blocking member towards is vertically lower, retracted position. (claim 9)
[AltContent: textbox (Side frame component)][AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow]
    PNG
    media_image1.png
    293
    313
    media_image1.png
    Greyscale


	’101A further discloses wherein, when the blocking member is in the extended position, said at least a portion of the gap is substantially the whole of the gap, (claim 11) wherein, when the blocking member is in the retracted position, substantially no portion of the gap is closed by the blocking member, (claim 12) wherein the blocking member is elongate and the second cam surface 311 is disposed adjacent to a lower end of the blocking member, (claim 13) and wherein the magnetically attractable element is a magnet. (claim 17)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2839791 to Lee in view of FR 1180547 (hereinafter “FR’547”).
Lee discloses a pet door apparatus including 
a pet door frame 11 defining a pet door opening;
a closure flap 14 rotatably mounted on the pet door frame, the closure flap being rotatable between a closed position in which the flap closes at least part of the pet door opening and an open position in which the closure flap is at least partly spaced from the pet door opening.
Lee fails to disclose a magnet and magnetically attractable element and actuator.
FR’547 teaches of a magnet 5a; a magnetically attractable element 8a; and an actuator 30; wherein the magnet is mounted on one of a closure flap 2 and a door frame 1 and the magnetically attractable element is mounted on the other of the closure flap and the door frame wherein the magnet and magnetically attractable element are adapted to exert a magnetic attraction force on each other when the closure flap is in its closed position, wherein one of the magnet and magnetically attractable element is movable by the actuator, relative to the one or other of the closure flap and the pet door frame to which it is mounted, whereby, when the closure flap is in its closed position, said one of the magnet and magnetically attractable element is moveable by the actuator relative to the other of said magnet and magnetically attractable element so as to change the distance between the magnet and magnetically attractable element and thereby to change the magnetic attraction force. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a magnet, magnetically attractable element, and actuator with Lee (near the lower portion of the flap), as taught by FR’547, in order to further secure the flap in the closed position. (claim 1)
	Lee, as applied above, further discloses wherein said actuator is a linear actuator adapted to move said one of the magnet and magnetically attractable element linearly. (claim 2)
Lee, as applied above, further discloses an actuator controller (device to rotate element 33, such as a wrench) adapted to cause movement of at least a part of actuator to effect movement of said one of the magnet and magnetically attractable element. (claim 4)
Lee, as applied above, further discloses wherein said at least a part of actuator includes the nut formation 33, and the actuator controller is adapted to cause movement of nut formation along the shaft to effect said movement of said one of the magnet and magnetically attractable element. (claim 5)
Lee, as applied above, further discloses wherein the controller is manually operable. (claim 6)
Lee, as applied above, further discloses wherein the controller is manually operable by means of a manually operable tool applied to the controller. (claim 7)
Lee, as applied above, further discloses wherein the magnetically attractable element is a magnet. (claim 16)




Allowable Subject Matter
Claims 3, 8, 10, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634